Citation Nr: 1511356	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lumbar degenerative disc disease.

4.  Entitlement to service connection for right leg numbness, to include as secondary to lumbar degenerative disc disease.

5.  Entitlement to service connection for hemochromatosis.

6.  Entitlement to an initial rating in excess of 10 percent for hypertension.

7.  Entitlement to a total rating based on unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.C.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to May 1992.  He subsequently had periods of active duty for training and inactive duty training  in the reserve.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas.
 
The Veteran was afforded a hearing in May 2011 before the undersigned sitting at Waco, Texas on the issues listed on the title page.  A transcript of that proceeding is of record.  Thereafter, the issues were remanded in December 2011.  In July 2013, the Board denied issues enumerated one through six, and remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Board again remanded the claim for individual unemployability benefits in a December 2014 decision.

The appellant appealed the Board's July 2013 decision denying issues one through six to the United States Court of Appeals for Veterans Claims.  In February 2015, the Court granted a joint motion for remand.  

In August 2014, the Veteran testified before a different Veterans Law Judge on the issues of entitlement to service connection for Meniere's disease, sinusitis, gastroesophageal reflux disease, and an acquired psychiatric disorder to include secondary to the appellant's service connected hypertension.  Those  issues were remanded in a December 2014 decision.  Given that testimony was provided to a different Veterans Law Judge, that individual will address the merits of that claim in a decision to be entered at an appropriate future date.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  

The issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The parties to the joint motion granted by the Court found that a December 2008 VA audiology examination was inadequate because the examiner did not explain how the service medical records supported his conclusion that the Veteran's hearing loss and tinnitus were not related to service, or why the results of the audiometric testing led him to opine that appellant's bilateral hearing loss and tinnitus were not related to service.  While the parties acknowledged that there is no reasons-or-bases requirement on medical examiners, a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Accordingly, further development is required.

The parties to the joint motion for remand further found that there had not been compliance with the Board's December 2011 remand instructions to request service treatment and personnel records from the Air Reserve Personnel Center in Denver, Colorado; Warner Robins Air Force Base in Georgia; and Randolph Air Force Base in Texas.   In particular, the parties found that the record did not contain any attempts to obtain records from the Air Reserve Personnel Center in Denver, Colorado.  Furthermore, the parties found that the RO/Appeals Management Center (AMC) had failed to fulfill the Board's December 2011 remand instruction to contact the Defense Finance and Accounting Service (DFAS) to "help identify each and every date of the appellant's service in active duty for training and inactive duty for training capacities."  

In this regard, the parties specifically found that the AMC incorrectly conveyed to the DFAS a request for information about appellant's precise reserve service dates.  Specifically, in a January 17, 2013 letter the AMC stated that Veteran "alleged that he served in the Air Force reserves from Nov. 1988 until May 1992."  The AMC requested leave and earning statements  from "11/1988 To: 5/1992."  The parties to the joint motion found that this request was incorrect because the time scope in the request letter applies to the Veteran's period of active duty in the military, not the Veteran's period of reserve service, the latter being the scope the Board's remand instructions sought to define.  

In its reply to the AMC on January 24, 2013, the DFAS stated that it could not find "[leave and earning statements] for the time period requested.  [S]ent yearly MMPA in lieu of [leave and earning statements]."  Attached to the reply from DFAS were "Master Military Payment Account" records for the years 1988-1992, thereby signifying that the DFAS simply retrieved information in accordance with the AMC's errant request.  The parties to the joint motion found that the record did not show that the AMC realized its mistake or if so, followed up by sending to the DFAS a revised letter requesting service dates for the correct time period.

The parties further found that the record was inadequate because it did not indicate that notice was provided to the Veteran that VA was reasonably certain that relevant Federal records did not exist or that further efforts would be futile.  Furthermore, the parties found that the RO/AMC did not provide to the appellant information on the identify of records VA was not able to obtain, an explanation of its efforts to obtain records, and further action to be taken by VA, as required by these duty to assist regulations.   In particular, it was found that the RO/AMC did not notify the appellant about its inability to obtain information about the full extent of his reserve service.  The parties specifically noted that the record indicated that the appellant joined the Air Force Reserve after completing his active duty military service in 1992 and that he was officially discharged from the reserve effective April 13, 2011.  The extant record, however, only contained a list of reserve service dates extending to 2004.  Accordingly, further development is required/

In remanding this claim the Board acknowledges that efforts have been undertaken since December 2014 to secure records from the Air Force Reserve Personnel Records Center and the Defense Finance and Accounting Service.  The law, however, requires that those efforts continue until VA is reasonably certain that relevant Federal records did not exist or that further efforts would be futile.  A review of the record does not reveal that to be the case.

Finally, the undersigned finds that a decision cannot be entered on the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders until all of the issues listed on both the title page of this decision, as well as all issues which were the subject of an August 2014 hearing before a different Veterans Law Judge, are resolved.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC must attempt to secure all service treatment and personnel records pertaining to the Veteran's Air Force Reserve service between May 1992 and April 2011.  These requests must be made to the Air Reserve Personnel Center in Denver, Colorado; Warner Robins Air Force Base in Georgia; Randolph Air Force Base in Texas; and any other appropriate facility.  All records obtained or any responses received should be associated with the claims file.  

If pertinent records detailing the dates and type of service performed by the Veteran are not secured from the above locations, the RO must then contact the Defense Finance and Accounting Service and request that through the use of payroll records they help identify each and every date of the appellant's service in active duty for training and inactive duty for training capacities between May 1992 and April 2011.

If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine the nature and extent of his hypertension.  The examiner must be provided access to the Veteran's claims folder, VBMS file, Virtual VA file and a copy of this remand for review.  In accordance with the latest worksheet for rating hypertension, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the hypertension.  A complete rationale for any opinions expressed must be provided. Following the above, the RO/AMC must attempt to prepare a report detailing the Veteran's Reserve service dates, to include each and every period of active duty for training and inactive duty training service.

3.  Schedule the Veteran for a VA audiological examination.  The examining audiologist must be provided access to the Veteran's claims folder, as well as to any files placed in VBMS and Virtual VA files.  The examiner must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed.  All indicated evaluations, studies, and tests should be conducted.

Following the examination and a review of all pertinent evidence the audiologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's hearing loss disability and tinnitus are related to service, to include due to duties associated with structural fabrication noise.  The audiologist must discuss the Veteran's self-reported history of hearing problems since active duty.  

The audiologist is advised that the absence of corroborating service treatment records may NOT be the determinative factor.  The audiologist must consider and discuss the Veteran's lay statements to include the appellant's self-reported history of hearing problems.  While the Veteran is competent to report hearing difficulties, he is not competent to diagnose a hearing disability as that term is defined by 38 C.F.R. § 3.385 (2014).  Moreover, it bears noting that competence is not synonymous with credibility. 

A carefully reasoned rationale must be provided for any opinion offered. 

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned undeliverable.

5.  After all development request has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented his or her consideration of the claims file and any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  Thereafter, the AOJ must readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




